Citation Nr: 1702931	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-36 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back and hip disability.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In December 2013 a statement of the Veteran's spouse was received subsequent to the most recent Statement of the Case.  However, as this statement is duplicative of information previously associated with the claims file, including a February 2011 statement of the Veteran's spouse, the Board finds that remand to the agency of original jurisdiction (AOJ) for initial consideration is not warranted.  As such, the Board will proceed with adjudication.  See 38 C.F.R. §§ 19.31, 20.1304 (2016).

The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed September 2001 adjudication, the RO denied a claim of service connection for a back and hip disability. 

2.  Evidence added to the record since the last final denial is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a back and hip disability.


CONCLUSION OF LAW

Evidence received since the September 2001 RO adjudication is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In the Veteran's initial claim filed in May 1999 the Veteran reported that he fell and broke his hip bone on the USS Intrepid in July 1968.  Hip, leg and back pain were much worse in the last two years.  

A chiropractor note dated in August 1993 indicates that the Veteran reported complaints of lower back pain and right pain and paresthesia in the posterior aspect of the right leg to the heel.  He reported that the pain started six or eight weeks prior There was no specific known cause or injury to relate to the onset of the condition.  The Veteran did not recall ever having this condition before and had not had any significant traumas or injuries to his lower back which he could relate to the provider.

In an April 2000 rating decision, the RO denied entitlement to service connection for a hip and back disability indicating that there was no in service injury noted in the service treatment records and there was no evidence associating the Veteran's current disability with any service injury.  The evidence of record at the time of the denial included the Veteran's service treatment records and private chiropractic treatment notes from 1993.

In a statement dated in September 2000 the Veteran reported that he fell through a hatch and fell about three decks down while on the USS Intrepid.  He stated that taken to sickbay and was diagnosed with a severely injured back and other injuries.  He reported being in sick bay for 3 to 4 weeks and then to be on limited duty.  

In an October 2000 treatment note the Veteran reported a history of broken back, right hip, and right wrist.

In an evaluation report, dated in June 2001, the Veteran was noted to report that he fell down approximately three flights of stairs in 1967 fracturing his sacrum, coccyx, back, right hip and right wrist.

In light of the recent enactment of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), the RO readjudicated the claim in September 2001.  In the September 2001 decision, service connection was denied on the merits, based upon a lack of any indication of an injury in the Veteran's service treatment records; a report to a chiropractor years after service that he first noticed the problem six to eight months prior, had never had the problem before, and denied trauma; and insufficient evidence that his back problems were incurred in service.  The Veteran did not perfect an appeal of the September 2001 denial and, therefore, the decision is final.

In a statement received in January 2002 the Veteran again reported the fall that he experienced in service.  Thereafter, in January 2002, the RO notified the Veteran the claim had been finally denied in September 2001 and that the appeal period would end in September 2002.  The RO told the Veteran that if he desired to reopen the claim he must submit new and material evidence. 

The Veteran filed his claim to reopen in November 2010.  Relevant to the claim and subsequent to the prior final denial in September 2001, a statement dated in February 2011 from the Veteran's spouse indicates that the Veteran has suffered from back problems over the years since 1989.  In April 2011 articles submitted by the Veteran were received by VA.  These articles state that traumatic fractures may be the cause of retrolisthesis 

At the hearing before the undersigned the Veteran again reported that he fell through a hatch in service and injured his back, hip and wrist.

The Board finds that new and material evidence has not been received to reopen a claim for service connection for a back and hip disability.  Although the Veteran has submitted additional statements and has testified regarding his fall in service, these statements are not new in that his reported fall was considered in the prior final denial.  The statements from the Veteran's spouse that indicate that has suffered from back problems over the years since 1989 are new as they were not of record at the time of the prior denial.  However, they are not material.  The Veteran's spouse is competent to report what she observed; however, her observation reportedly began in 1989, many years after the Veteran's separation from service.  The claim was initially denied because there was no indication of an in-service injury and no link between the current complaints and service; those are the unestablished facts.  Because when taken together with the other evidence of record the statements do not relate to an unestablished fact necessary to substantiate the claim they are not material.  The Board acknowledges that the Veteran has submitted articles indicating that traumatic injury can cause retrolisthesis.  Although new, these articles are not material because, as the evidence of record does not reveal any in service vertebral fracture or back trauma, when taken together the evidence of record, the articles do not relate to an unestablished fact necessary to substantiate the claim.  Therefore, as the evidence is not new and material, the application to reopen is denied.


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for a back and hip disability is denied.


REMAND

The most recent VA examination of record regarding the severity of the Veteran's bilateral hearing loss was performed in June 2011.  At the hearing before the undersigned in November 2016, the Veteran reported that he underwent a hearing examination in 2013.  In addition, the Veteran reported that his hearing loss had become more severe.  As it is unclear whether a 2013 hearing loss examination was performed and as the Veteran has reported that his hearing loss disability has become more severe, the claim is remanded for attempts to locate any outstanding 2013 hearing examination report and for the Veteran to be afforded a new VA examination regarding hearing loss.  38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA treatment records regarding the Veteran dated to October 2013 have been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since October 2013.  38 C.F.R. § 3.159

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any outstanding 2013 VA medical examination regarding the Veteran's bilateral hearing loss.  If no such record exists this must be noted in the claims file.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for hearing loss complaints since October 2013.  After securing the necessary release, take all appropriate action to obtain these records.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected bilateral hearing loss.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


